—Orders, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered on or about June 9, 1999 and April 14, 2000, which, inter alia, granted defendants-respondents’ motions for summary judgment dismissing the complaint as against them, and denied plaintiff’s motions to amend the complaint, unanimously affirmed, without costs.
Plaintiff’s claim that the stipulation she signed settling the eviction proceeding against her was fraudulently altered is precluded by the Civil Court’s unappealed order refusing to vacate the stipulation upon the ground that the alteration was “non-substantive, ministerial and de minimus [sic] in nature” (see, Pinnacle Consultants v Leucadia Natl. Corp., 94 NY2d 426, 431-432). The Supreme Court properly applied collateral estoppel to bar relitigation of the causes of action involving the issues necessarily covered by the stipulation. Plaintiff’s other causes of action against defendants-respondents were properly dismissed for lack of merit, and thus leave to amend the complaint was properly denied. Concur — Ellerin, J. P., Wallach, Lerner and Saxe, JJ.